Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 11-20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Chui et al (“Chui” US 2006/0041719 A1), published on February 23, 2006.
	As to claim 1, Chui teaches “obtaining a plurality of object models for recognizing objects present in image data” in pars. [0007-0008] (image data files are organized/indexed based on location value, user identification value,…, image type value correspond to a plurality of object models for recognizing objects present in image data).
Chui teaches “accessing information related to a tier characterized by at least one parameter, the at least one parameter comprising a capacity of the tier to store object models” in par. 0012 (“…The performance characteristics of the second image tier may also include a large archival capacity…”. Noting that the performance characteristics of image tiers, corresponds to at least one parameter used to characterize a storage tier, and that parameter comprises a capacity of the tier because it provides that the second image tier includes a large archival capacity…).
determining a set of object models from the plurality of object models with respect to the tier based on the at least one parameter and information characterizing each of the set of object models” in pars. [0006-0007] (image data files (corresponding to a set of object models) are organized in storage tiers based on user identification value, storing time of data file), in pars. [0011-0012].
Chui teaches “and providing the set of object models to the tier to enable the tier to detect a corresponding set of objects from image data based on the set of object models” in par. 0008 (data files are organized in to storage tiers based on “a unique identification encoding, a location value, a user identification value, a timestamp, and/or an image type value”), and par. 0020 (“A file may be retrieved based on the unique identification value and the file may be retrieved without referencing a file name database”).
As to claim 9, it is rejected for similar reason as claim 1.
As to claim 17, it is rejected for similar reason as claim 1.

As to claim 3, Chui teaches “wherein the information characterizing each of the set of object models comprises a size of each of the plurality of object models, a rank of each of the plurality of object models, or the size and the rank of each of the plurality of object models” in par. 0077 (“…the thumbnail image is saved on the Level 1 storage, while the screen size images are stored in the Level 3 storage…”).
As to claim 11, it is rejected for similar reason as claim 3.
As to claim 18, it is rejected for similar reason as claim 3.

As to claim 4, Chui teaches “wherein image data received at the tier is searched against the set of object models to determine whether an image object included within the image data is identified using an object model from the set of object models” in par. 0020 (“A file may be retrieved based on the unique identification value and the file may be retrieved without referencing a file name database”).
As to claim 12, it is rejected for similar reason as claim 4.
As to claim 19, it is rejected for similar reason as claim 4.

As to claim 5, Chui teaches “accessing information associated with an additional tier characterized by at least one additional parameter, the at least one additional parameter comprising a capacity of the additional tier to store object models; and determining an additional set of object models from the plurality of object models with respect to the additional tier based on the at least one additional parameter and additional information characterizing each of the additional set of object models, wherein the additional set of object models is to be provided to the additional tier” in par. 0012 (“…The performance characteristics of the second image tier may also include a large archival capacity…”), in pars. [0006-0009] (multiple tier storage, and three-tier directory layout within storage tier).
As to claim 13, it is rejected for similar reason as claim 5.

As to claim 6, Chui teaches “wherein at least one object model from the additional set of object models is the same as at least one object model from the set of object models” in pars. [0006-0009] (user identification value corresponds to at least one object model from the additional set of object models is the same as at least one object model from the set of object models).
As to claim 14, it is rejected for similar reason as claim 6.

As to claim 7, Chui teaches “wherein the tier comprises a client device tier, a server tier, or a crowd sourcing tier” in figure 2 (210, 220 and 230 correspond to a server tier).
As to claim 15, it is rejected for similar reason as claim 7.

As to claim 8, Chui teaches “obtaining at least one recognition result based on an analysis of the image data with respect to the set of object models; determining revised information characterizing each of the set of object models based on the at least one recognition result; and determining a revised set of object models from the plurality of object models to be provided to the tier based on the at least one parameter and the revised information” in par. 0010 and par. 0020 (“A file may be retrieved based on the unique identification value and the file may be retrieved without referencing a file name database”. The file resulted from the retrieval process based on unique identification value, and thus the unique identification values are used (as a revised information characterizing each of the set of object models) as a revised set of object models).
As to claim 16, it is rejected for similar reason as claim 8.

As to claim 20, Chui teaches “obtain at least one recognition result based on an analysis of image data with respect to the set of object models, the at least one additional parameter comprising a capacity of the additional tier to store object models; determine revised information characterizing each of the set of object models based on the at least one recognition result; and determine a revised set of object models from the plurality of object models to be provided to the tier based on the at least one parameter and the revised information” in par. 0012 (“…The performance characteristics of the second image tier may also include a large archival capacity…”), in par. 0010, and par. 0020 (“A file may be retrieved based on the unique identification value and the file may be retrieved without referencing a file name database”. The file resulted from the retrieval process based on unique identification value, and thus the unique identification values are used (as a revised information characterizing each of the set of object models) as a revised set of object models).


Response to Arguments
Regarding Applicant’s argument, on page 8 of the remarks, Applicant argues “Chui is silent with respect to determining a set of object models with respect to a tier based on at least a capacity of the tier, as recited in claim 1. Instead, Chui determines which data files are to be loaded onto which data storage unit of a multi-tier data storage system based on how old the data files are”. Applicant’s argument is respectfully considered, but is not persuasive. Image data files, disclosed a set of object models that are organized in storage tiers based on user identification value, storing time of data files. In addition, according to Chui’s par. 0012 (“…The performance characteristics of the second image tier may also include a large archival capacity…”), the performance characteristics of image tiers, corresponds to at least one parameter used to characterize a storage tier, and that parameter comprises a capacity of the tier because it provides that the second image tier includes a large archival capacity.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571) 272-8485.  The examiner can normally be reached on Mon-Fri. 9:30am-7pm; First Fri Off.


/LOC TRAN/
Primary Examiner, Art Unit 2165